          Case 4:19-cv-00939-LPR Document 20 Filed 07/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BEVERLY DODDS                                                                         PLAINTIFF

v.                                Case No. 4:19-cv-00939-LPR

MARQUIS EAST, et al.                                                              DEFENDANTS



                                          JUDGMENT

       Pursuant to the Order entered in this matter on July 16, 2020, it is CONSIDERED,

ORDERED, and ADJUDGED that Ms. Dodds’s Title VII claims against Separate Defendants are

DISMISSED with prejudice, and that Ms. Dodds’s Title VII claims against Tyson are DISMISSED

without prejudice. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis

appeal from this Judgment or the accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 16th day of July 2020.


                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
